J-A16016-20



NON -PRECEDENTIAL DECISION -SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

              V.




 TRAVIS LEE PLANK

                    Appellant                 No. 1409 MDA 2019

       Appeal from the Judgment of Sentence Entered July 30, 2019
    In the Court of Common Pleas of Adams County Criminal Division at
                     No(s): CP-01-CR-0001013-2018


BEFORE:    PANELLA, P.J., STABILE, J., and MUSMANNO, J.

CONCURRING STATEMENT BY MUSMANNO, J.:                FILED MARCH 26, 2021

      Iagree with the Majority that, pursuant to Commonwealth v. Au, 42

A.3d 1002 (Pa. 2012), the interaction between Travis Lee Plank ("Plank") and

Pennsylvania State Trooper Matthew Hochberg ("Trooper Hochberg") began

as a mere encounter.    However, Ibelieve that the mere encounter escalated

into an   investigative detention.   Nevertheless,   because the investigative

detention was supported by reasonable suspicion, Iwould conclude that the

interaction between Plank and Trooper Hochberg was lawful.      Thus, Iconcur

with the result reached by the Majority.